Name: Commission Regulation (EEC) No 2807/84 of 3 October 1984 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 10 . 84 Official Journal of the European Communities No L 263/39 COMMISSION REGULATION (EEC) No 2807/84 of 3 October 1984 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84(2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1025/84 (4), and in particular Article 12 (4) thereof, 1 Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (*), as last amended by Regulation (EEC) No2543/73(6),and in particular Article 3 thereof, Having regard to the advice of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Regulation (EEC) No 2714/84 0, as last amended by Regulation (EEC) No 2786/84(8); Whereas Council Regulation (EEC) No 1027/84 of 31 March 1984 (9) amended Regulation (EEC) No 2744/75 ( l0) as regards products falling within sub ­ heading 23.02 A of the Common Customs Tariff ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 , as last amended by Regulation (EEC) No 855/84,  for other currencies, an exchange rate based On the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient ; Whereas these exchange rates being those recorded on 2 October 1984 ; Whereas the levy on the basic product as last fixed differs from the average levy by more than 3,02ECU per tonne of basic product ; whereas, pursuant to Article 1 of Regulation (EEC) No 1579/74(11)the levies 4t present in force must therefore be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 I The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75, as last amended by Regulation (EEC) No 1027/84, as fixed in the Annex to amended Regulation (EEC) No 2714/84, are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . O OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 107, 19 . 4. 1984, p. 13 . O OJ No 106, 30 . 10 . 1962, p. 2553/62. ( «) OJ No L 263, 19 . 9 . 1973, p. 1 . O OJ No L 258 , 27 . 9 . 1984, p. 16 . (8) OJ No L 262, 3 . 10 . 1984, p.- 11 . O OJ No L 107, 19 . 4. 1984, p. 15 . O OJ No L 281 , 1 . 11 . 1975, p. 65. (") OJ No L 168 , 25. 6. 1974, p. 7 . No L 263/40 Official Journal of the European Communities 4. 10 . 84 ANNEX to the Commission Regulation of 3 October 1984 altering the import levies on products processed from cereals and rice (ECU/tonne) Import levies CCT heading No Third countries (other than ACP or OCT) ACP or OCT 11.01 D (2) . 88,10 82,06 11.02 A IV (2) 88,10 82,06 1 1.02 B I a) 2 aa) 49,52 46,50 1 1 .02 B I a) 2 bb) (2) 85,08 82,06 1 1 .02 B I b) 2 (2) 85,08 82,06 1 1 .02 C IV (2) 75,96 72,94 11.02 D IV (2) 49,52 46,50 1 1.02 EI a) 2 (2) 49,52 46,50 1 1 .02 E I b) 2 (2) 97,22 91,18 11.02 F IV (2) 88,10 82,06 (2) For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1,6 % for rice , 2,5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals . Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02 .